EXHIBIT 99.2 SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED FINANCIAL STATEMENTS SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED FINANCIAL STATEMENTS INDEX TO COMBINED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 COMBINED BALANCE SHEETS F-3 COMBINED STATEMENTS OF OPERATIONS F-4 COMBINED STATEMENTS OF STOCKHOLDER’S AND MEMBERS’ DEFICIT F-5 COMBINED STATEMENTS OF CASH FLOWS F-6 NOTES TO COMBINED FINANCIAL STATEMENTS F-7 to F-14 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Superwarehouse Enterprises, Inc. Superwarehouse Gov, LLC We have audited the accompanying combined balance sheets of Superwarehouse Enterprises, Inc. and Superwarehouse Gov, LLC as of September 30, 2011 and December 31, 2010 and the related combined statements of operations, changes in stockholder’s and members’ deficit, and cash flows for the nine months ended September 30, 2011 and for the year ended December 31, 2010. These combined financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Superwarehouse Enterprises, Inc. and Superwarehouse Gov, LLC as of September 30, 2011 and December 31, 2010, and the results of its operations and its cash flows for the nine months ended September 30, 2011 and for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying combined financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the combined financial statements, the Company has suffered losses from operations, has a stockholder’s deficit and has a negative working capital all of which raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 1.The combined financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida March 23, 2012 F-2 SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED BALANCE SHEETS September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Other receivables Prepaid expenses Total current assets Other assets: Deposit Total assets $ $ LIABILITIES, STOCKHOLDER'S AND MEMBERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Merchant accounts payable Line of credit Customer deposit Due to related party Total liabilities Stockholder's and members' deficit: Superwarehouse Enterprise, Inc. - common stock, $0.01 par value, 1,000,000 shares authorized: 1,000,000issued and outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Members' deficit ) ) Accumulateddeficit ) ) Total stockholder'sand members' deficit ) ) Total liabilities, stockholder's and members' deficit $ $ See accompanying notes to combined financial statements. F-3 SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS FOR THE YEAR ENDED ENDED SEPTEMBER 30, DECEMBER 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Marketing, selling and advertising expenses Compensation and related taxes Professional and consulting fees General and administrative Total operating expenses Loss from operations ) ) Other income (expenses) Interest and other expenses ) ) Gain on debt settlements Other income Total other income Income (loss) before provision for income taxes ) Provision for income taxes - - Net income (loss) $ $ ) NET LOSS PER COMMON SHARE: Basic and Diluted - Superwarehouse Enterprise, Inc. WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted - Superwarehouse Enterprise, Inc. ) See accompanying notes to combined financial statements. F-4 SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED STATEMENTS OF STOCKHOLDER'S AND MEMBERS' DEFICIT FOR THE YEAR ENDED DECEMBER 31, 2, 2011 SUPERWAREHOUSE ENTERPRISES, INC. Total Common Stock Additional Stockholder's $0.0001 Par Value Paid-in Members' Accumulated and Members' Shares Amount Capital Deficit Deficit Deficit Balance at December 31, 2009 $ $ $ ) $ ) $ ) Net income (loss) for the year ended December 31, 2010 - - - ) ) Balance at December 31, 2010 ) ) ) Net income for the period ended September 30, 2011 - - - Balance at September 30, 2011 $ $ $ ) $ ) $ ) See accompanying notes to combined financial statements. F-5 SUPERWAREHOUSE ENTERPRISES, INC. SUPERWAREHOUSE GOV, LLC COMBINED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS FOR THE YEAR ENDED ENDED SEPTEMBER 30, DECEMBER 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Gain on debt settlements ) ) Depreciation - Bad debts Changes in operating assets and liabilities Accounts receivable Other receivables Prepaid expenses ) Deposits - Accounts payable and accrued liabilities ) Merchant accounts payable ) ) Line of credit - Customer deposit ) ) Net cash (used in) provided by operating activities ) Cash flows from financing activities: Advances from related party Repayments of line of credit, net of proceeds from line of credit - ) Net cash provided by (used in) financing activities ) Netdecrease in cash ) ) Cash at beginning of year Cash at end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $
